DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 07/06/22.  Regarding the amendment, claims 1-4 are present for examination.
The amended drawing is accepted and recorded in file.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electric motor, as recited in claim 1, comprising: 
a rotor (11) including a shaft (13); 
a stator (12) including a stator core (27) and a coil (16) wound around the stator core (27); and 
a housing (21) fixed to an end face of the stator core (27), wherein 
the stator core (27) is formed of a material with iron as a main component, 
the housing (21) is formed of a material with aluminum as a main component, 
the stator core (27) and the housing (21) are coupled with each other by a welding mark (35) generated by laser welding, 
the welding mark (35) is formed at a boundary portion at which the stator core (27) and the housing (21) are contacting, extends in a circumferential direction so as to cover a line of contact between the stator core (27) and the housing (21), and seals an entire boundary portion between the stator core (27) and the housing (21).

    PNG
    media_image1.png
    587
    653
    media_image1.png
    Greyscale

     
    PNG
    media_image2.png
    331
    356
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834